DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and remarks received 02/14/2022.  Currently, claims 1, 4-38 are pending, with claims 10-35 remaining as previously withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 36, 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has requested clarification of the prior art application of Holman.  While Holman is not currently applied, the examiner will address the issues raised in the remarks herein.
First, applicant argues that grooves 36 were incorrectly applied as the ‘scalloped flexure joints’.  However, in the annotated figure 2 of the previous rejection, the examiner pointed to several sections including structures 35, grooves 36, and alternating ‘lower’ thin portions 38, inclusive.  The fitting was defined as all of 22, and the parts of 22 extending between the defined sections of scalloped flexure joints by the examiner are the fitting frame “between” the scalloped flexure joints, including alternating sections of ‘upper’ thin sections 38.  

Similarly, the modulating scalloped profile increases in proportion to the modulating frame profile, and vice versa, are new limitations, so the arguments with respect to the amended limitations are moot.  The examiner maintains the prior rejections with respect to the prior limitations were proper.  
The amendments necessitate the new grounds of rejection, below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0264904 to Kerby et al. in view of US 7,708,704 to Mitelberg et al.
Regarding claim 1, Kerby discloses a catheter assembly (10) comprising:
a catheter shaft (12) extending between a shaft proximal portion (16) and a shaft distal portion (20);
a hub (92) coupled with the catheter shaft proximate the shaft proximal portion ([0112] proximal portion of shaft 16 couples with hub, see figures 1, 4) wherein the hub includes a hub profile larger than a shaft profile of the catheter shaft (see fig. 1); and
a graduated strain relief fitting (94) coupled between the catheter shaft and the hub (fig. 1), the graduated strain relief fitting includes:
a fitting proximal portion (proximal thread or protrusion portion of 94 that fits with 92, see figure 4) that and a fitting distal portion (distal end of 94, where catheter exits therethrough, figure 1);

at least a second flexural modulus proximate the catheter shaft and the fitting distal portion ([0110] strain relief is more flexible at the distal end than the proximal end; distal end flexibility is second flexural modulus), the second flexural modulus is less than the first flexural modulus ([0110] more flexible at distal end; the lower the flexural modulus, the more flexible).
Kerby does not explicitly disclose one or more scalloped flexure joints between a fitting proximal portion and a fitting distal portion and extending over the catheter shaft, the one or more scalloped flexure joints having a modulating scalloped profile; a fitting frame between the one or more scalloped flexure joints, the fitting frame having a modulating frame profile wherein the modulating scalloped profile increases in proportion to the modulating frame profile from the fitting proximal portion to the fitting distal portion and the modulating frame profile decreases in proportion to the modulating scalloped profile from the fitting proximal portion to the fitting distal portion.  
However, Kerby discloses the strain relief can include varying geometry, such as tapering thickness, grooves, channels, ridges, or other such structures defined, for example, in the surface thereof to provide for desired flexibility characteristics. [0110] 
Kerby also discloses an outer layer (26) on the catheter, within the strain relief section (see at least figure 4), with apertures 44 for imparting flexibility of the catheter shaft; the shape and size of apertures 44 can vary to achieve desired characteristics [0061].  Shapes [0061], spacing, arrangement, and/or orientation including shapes and beams 
	The examiner notes that the presence of the grooves, channels, ridges, or other such structures defined, for example, in the surface thereof to provide for desired flexibility characteristics within the strain relief structure define the one or more scalloped flexure joints.  The portions in between the grooves, channels, ridges, or other such structures define the fitting frame.  
Mitelberg similarly discloses a strain relief tube (10) for use with a catheter (column 3 line 44), including an interrupted spiral (16) which is defined by alternating open or cut sections (18) and joined by bridge members (20).  In some embodiments, the interrupted spiral (16) may be lined with a film or layer to ensure the there is no leakage from the catheter within (column 7 lines 22-31).  Importantly, Mitelberg discloses the arcuate extents of the bridge members 20 and cut sections 18 may be varied as desired to increase or decrease the rigidity, flexibility, and stretch resistance of the component 10.  Changing the number of bridge members (“frequency modulation”) or the pitch (“pitch modulation”) give different portions of the component differing performance characteristics (column 5 lines 26-36).
Before the effective filing date of applicant’s invention, it would have been considered a routine optimization within the prior art conditions to arrive at applicant’s invention as claimed with respect to the modulating scalloped profile in proportion to the 
Regarding claim 4, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Kerby further disclosing wherein a first wall thickness of the graduated strain relief fitting proximate the one or more scalloped flexure joints is less than a second wall thickness of the remainder of the graduated strain relief fitting. (The examiner notes that because the scalloped flexure joints are defined by cutouts, the thickness of the remaining portion with the underlying tube 26 is less than the non-cutout portions, or the frame areas.)
Regarding claim 5, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Kerby further disclosing wherein the one or more scalloped flexure joints include one more channels, grooves, flutes, helical groves, notches, recesses, dimples, or scoring. [0110]
Regarding claim 6, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Mitelberg further disclosing wherein the one or more scalloped flexure joints proximate the fitting proximal portion having the first flexural modulus is less than a second joint pitch at the fitting distal portion having the second flexural modulus.  (This limitation is read in light of applicant’s specification: number of scalloped flexure joints per 
Regarding claim 7, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Kerby modified by Mitelberg further disclosing wherein the graduated strain relief fitting includes the fitting frame between the one or more scalloped flexure joints, and a first wall thickness proximate the fitting frame is greater than a second wall thickness proximate to the one or more scalloped flexure joints.  (The examiner notes that the fitting frame was previously define as on the strain relief as the portion between the cutouts in claim 1; because the scalloped flexure joints are defined by cutouts, the thickness of the remaining portion is less than the non-cutout portions, or the frame areas.)
Regarding claim 8, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Mitelberg further disclosing wherein a first frame pitch of the fitting frame proximate to the fitting proximal portion is greater than a second frame pitch proximate to the fitting distal portion. (see figure 6, P1 vs. P4; column 5 lines 58-65.  As previously noted with respect to claim 1, at the time of applicant’s invention, it would have been obvious to one ordinary skill in the art to modify the pitch for the advantage of achieving a desired flexibility, as taught my Mitelberg.)  
Regarding claim 9, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Kerby further disclosing wherein the graduated strain relief fitting includes at least one fitting material ([0119] strain relief can be thermoplastic vulcanizate), and the fitting material proximate the fitting proximal portion provides the first flexural modulus, and the 
Regarding claim 36, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Kerby in view of Mitelberg further disclosing wherein the graduated strain relief fitting includes a strain relief profile (figure 5 of Kerby) between the fitting proximal and distal portions, the strain relief profile includes each of the modulating frame profile and the modulating scalloped profile (as previously noted by claim 1, strain relief includes grooves, channels, ridges, or other such structures defined, for example, in the surface thereof to provide for desired flexibility characteristics. [0110]);
the modulating frame profile (as defined by the structures in between cutouts, [0110]) has a greater proportion of the strain relief profile proximate to the fitting proximal portion relative to the modulating scalloped profile (more structure is non-cut out in the proximal section than cutout, see figures 5-6 of Mitelberg); and 
the modulating scalloped profile (as defined by the presence of cutouts on strain relief) has a greater proportion of the strain relief profile proximate to the fitting distal portion relative to the modulating frame profile (See figures 5-6 of Mitelberg.)
Regarding claim 37, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Kerby and Mitelberg disclosing wherein the modulating scalloped profile increases from the fitting proximal portion to the fitting distal portion and the modulating frame profile conversely decreases from the fitting proximal portion to the fitting distal portion.  (See figures 5-6 of Mitelberg)
Regarding claim 38, Kerby in view of Mitelberg disclose the catheter assembly of claim 1, Kerby disclosing wherein the one or more scalloped flexure joints proximate the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783